Citation Nr: 0516012	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-29 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.


REMAND

The veteran claims that service connection for hepatitis C is 
warranted because it was incurred during active duty.  
Service medical records show that in October 1968 the veteran 
was diagnosed with gastroenteritis and possible hepatitis.  
Current VA medical records show that he has been diagnosed 
with hepatitis C.  Although the veteran underwent a VA 
examination in December 2001, the report of that exam 
indicates that the claims folder was not available for 
review.  Furthermore, neither that exam report nor any other 
medical evidence of record addresses whether it is at least 
as likely as not that the current hepatitis C is 
etiologically related to active duty.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or RO should arrange for the 
veteran to be scheduled for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology the veteran's 
hepatitis C.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to hepatitis C as 
to whether it is at least as likely as 
not that it is etiologically related to 
any incident of service other than the 
veteran's abuse of drugs.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

2.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.

3.  Then, the AMC or the RO should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




